IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KRYSTAL LYNN COLLINS,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5498

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 3, 2017.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

James R. Barnes of the Law Office of James R. Barnes, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.